Citation Nr: 0800030	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-36 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to service connection for a low back 
disability. 

2. Entitlement to a rating higher than 10 percent for 
patellofemoral joint syndrome of the left knee.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1981 to July 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2004, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In November 2005, the veteran withdrew his request for a 
hearing before the Board. 

The claim of service connection for chronic low back pain is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Since July 30, 2004, the left knee disability is manifested 
by flexion to 120 degrees with pain, but there is no 
additional functional loss due to pain, limitation of 
extension, or instability.


CONCLUSION OF LAW

Since July 30, 2004, the criteria for a rating higher than 10 
percent for patellofemoral joint syndrome of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.40, 4.45, 4.71a, Diagnostic Codes 
5260, 5261 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claim for increase, the RO provided pre-adjudication 
VCAA notice by letter, dated in August 2004, on the 
underlying claim of service connection.  The veteran was 
notified that VA would obtain service records, VA records, 
and records of other Federal agencies and that he could 
submit private medical records or authorizes VA to obtain 
private medical records on his behalf.  He was asked to 
submit any evidence that would include that in his 
possession.  The notice included the provision for the 
effective date of the claim, that is, the date of receipt of 
the claim.



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v.  
Principi, 16 Vet. App. 183 (2002) (the relative duties of VA 
and the claimant to obtain evidence, except for identifying 
evidence to substantiate a claim); of Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim, except for the degree of disability 
assignable).

To the extent that the VCAA notice did not identify the 
evidence needed to substantiate the claim for increase, the 
veteran in his notice of disagreement essentially argued that 
his knee disability was more disabling than reflected in the 
initial rating.  As the veteran demonstrated actual knowledge 
as the type of evidence needed to substantiate the claim for 
increase, namely, that the disability was worse, the content 
error did not affect the essential fairness of the 
adjudication and the purpose of the VCAA notice was not 
frustrated.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (VCAA notice error that does not affect the essential 
fairness of the adjudication is not prejudicial.). 

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claim for increase for the 
left knee, at this stage of the appeal, when the veteran 
already has notice of the rating criteria, there is no 
reasonable possibility that further notice of the exact same 
information would aid in substantiating the claim, and any 
deficiency as to VCAA compliance regarding the degree of 
disability has not prejudiced the veteran's appeal.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service 
medical records and VA medical records.  And the veteran was 
afforded VA examinations in October 2004 and May 2005.

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Policy 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).



Left Knee

In the rating decision in December 2004, the RO granted 
service connection for patellofemoral joint syndrome of the 
left knee and assigned rating of zero percent.  While on 
appeal, in a rating decision in March 2005, the RO increased 
the rating to 10 percent under Diagnostic Code 5260, 
effective from July 30, 2004, the date of receipt of the 
claim of service connection.

Under Diagnostic Code 5260, the criterion for the next higher 
rating, 20 percent, is flexion limited to 30 degrees.

Also a separate rating may be assigned for limitation of 
extension under DC 5260. Under Diagnostic Code 5261, 
limitation of extension to 5 degrees is noncompensable, and 
extension limited to 10 degrees is 10 percent disabling. 

Another potentially applicable Diagnostic Code is Diagnostic 
Code 5257 that provides a 10 percent rating for slight 
recurrent subluxation or lateral instability of the knee. 

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement. 38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Factual Background 

On VA examination in October 2004, the veteran complained of 
left knee pain and occasional swelling.  He denied 
instability. He described increased pain with weight-bearing 
and squatting.  He described flare-ups in cold weather and 
that during a flare-up he tried to hold the knee fully 
extended and flex the knee.  

Examination of the left knee revealed no effusion.  Range of 
motion was from zero to 135 degrees without pain.  There was 
no atrophy.  There was tenderness in the anterior-medial 
portion of the knee and along the medial and lateral joint 
lines.  The knee was stable without ligament laxity. 

On VA examination in May 2005, there was full extension.  
Flexion was from zero to 120 degrees with pain beginning at 
30 degrees.  There was no additional limitation due to pain, 
weakness, fatigability, lack of endurance, incoordination, or 
on repetitive motion.  The knee was stable.  X-rays of the 
left knee appeared normal. 

Analysis 

On VA examinations, flexion ranged from zero to 120 or 135 
degrees.  Although pain began at 30 degrees on one 
examination, there was no additional function loss due to 
pain, weakness, fatigability, lack of endurance, 
incoordination, or on repetitive motion.  As flexion is not 
functionally limited to 30 degrees, considering 38 C.F.R. 
§§ 4.40 and 4.45, the criterion for a 20 percent rating under 
Diagnostic Code 5260 has not been met.

As for extension, there was full extension on the VA 
examinations.  Therefore, the criterion of limitation of 
extension to 10 degrees for a separate 10 percent rating 
under Diagnostic Code 5261, considering 38 C.F.R. §§ 4.40 and 
4.45, has not been met. 

Also a separate rating based on instability under Diagnostic 
Code 5257 is not warranted as there is no objective evidence 
of instability. 

As the preponderance of the evidence is against the claim for 
a higher rating during the appeal period, the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.


ORDER

Since July 30, 2004, a rating higher than 10 percent for 
patellofemoral joint syndrome of the left knee is denied.


REMAND

On the claim of service connection for a low back disability, 
service medical records document complaints of low back pain 
in June 1982, May 1986, and June 1986.  On June 6, 1986, the 
assessment was lumbar strain.  On June 27, 1986, back pain 
was attributed to chronic overuse.  

On VA examination in October 2004, the impression was chronic 
mechanical low back pain with occasional radiation into the 
right lower extremity and occasional sensation of numbness in 
the legs.  A MRI revealed disc protrusions or bulging of in 
the lumbar spine. 

In light of the above, that is, in-service complaints of back 
pain and the post-service evidence of a current low back 
pain, the Board determines that additional evidentiary 
development is required before considering the merits of the 
claim. Under the duty to assist, 38 C.F.R. § 3.159, the claim 
is REMANDED for the following action:

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Schedule the veteran for a VA 
orthopedic examination to determine 
whether the current lumbar spine 
disability, if any, is at least as likely 
as not related to the documented 
complaints of back problems in the 
veteran's service medical records.

In formulating the medical opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  If the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state.

3. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought is denied, provide the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


